SMITH, Circuit Judge.
I concur in all of the foregoing opinion, except in the reversal for failure to allow the filing of a supplemental petition as asked December 2, 1915, and the refusal of leave to file an amended complaint on the application of January 17, 1916.
In view of the history of this case including the history of Central Trust Co. v. Denver & Rio Grande R. Co., 135 C. C. A. 12, 119 Fed. 210, and the fact that the complaint was filed March 16, 1915, and the motion to dismiss was filed within three weeks thereafter, and said' motion to dismiss was not heard until October following, and the application to file a supplemental bill was not filed until more than a month after the submission, and the application to file an amended bill was not filed until more than two months a°fter the motion to dismiss was argued and submitted, it was discretionary with the trial court to allow or refuse the applications. 1 Enc. U. S. Sup. Ct. Repts. 303. And such discretion was not abused. I do not mean that, in view of the reversal, the District Court could not grant such applications if now renewed, but there is no reversible error in having refused them at the time made.